                                                                       JS-6


                       UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                            SOUTHERN DIVISION



ROHAN VIJAY MURGAI,                        Case No. SA CV 17-00708-JLS (DFM)

          Plaintiff,                       JUDGMENT

             v.

DEPARTMENT OF HOMELAND
SECURITY et al.,

          Defendants.



      Pursuant to the Court’s Order Accepting the Report and
Recommendation of United States Magistrate Judge, IT IS ADJUDGED that
this action is dismissed without prejudice for failure to prosecute.



Date: June 26, 2019                         ___________________________
                                            JOSEPHINE L. STATON
                                            United States District Judge
